DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP § 606.01.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inclined edge on at least one of left and right sides of the pan frame, the inclined edge being inclined rearward, must be shown and designated by a label or reference numeral referred to in the written description, or else the feature(s) should be canceled from the claim(s). Other seat elements that are claimed, such as the “narrow portion”, and the “protrusion”, of the longitudinal members, should be expressly labeled and described as well.  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The inclined edge on at least one of left and right sides of the pan frame, the inclined edge being inclined rearward, is not described in the specification. Other seat elements that are claimed should be expressly labeled and described as well to prove that there was support for these elements in the application as originally filed, and that the claimed elements might be defined by their correspondence to actual elements in the specification1.  For example, the “narrow portion” described in claim 13, and the and the “protrusion” described in claims 14 and 24, is not labeled nor expressly described, so the examiner will interpret this limitation the best that he can.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 9-11, 13, 14, 17-19, 21, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagayama (US # 7,137,669) in view of Sakamoto et al (US # 6,981,717). With respect to claims 9 & 17, the Nagayama reference discloses a vehicle seat comprising: a frame which includes: left and right longitudinal members (1) that each extend in front and rear directions (Fig. 3); and a pan frame (4) bridged between front portions of the longitudinal members (1), wherein the pan frame (4) includes an inclined edge on at least one of left and right sides of the pan frame, the inclined edge being inclined rearward (see Figure 4). Nagayama does not disclose a load sensor built into the seat frame. However, Sakamoto teaches that it was known to place some type of weight sensor between the seat .
	With respect to claims 10 & 18, the pan frame (4) has an indented hollow that is inclined downward (Fig. 3).
	With respect to claims 11 & 19, obviously the electronic seat load sensors need to be connected to a wiring harness for electric power and signal transmission, and that the sensors need a connector (plug) that the harness will plug into2. Having the connectors of the first and second load sensors face each other means that the connectors toward the center of the seat which would allow the sensors to be wired to a central point with the smallest length of wire3, and this would obviously be the economical choice.
	With respect to claim 13, the “narrow portion” is interpreted to be the portion of the longitudinal member (1) that resides roughly below the numeral “10f” shown in Figure 4 of Nagayama. 
	With respect to claims 15, 21, and 23, Nagayama shows the standard “cross pipe” (3).
	With respect to 14 and 24, Sakamoto shows a lip, or “protrusion” (U-Shaped lip below numeral “27b” in Figure 5). It appears that this lip extends the length of the frame member (11) in Sakamoto, and it appears that Nagayama has a similar lip running along the bottom of left and right longitudinal members (1); see Figure 3. Since it is doubtful that any connector for the load sensor is longer than the length of the seat, then obviously the “protrusion” is longer than any connector4. 

Claims 12, 14, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagayama (US # 7,137,669) in view of Sakamoto et al (US # 6,981,717), as applied to claims 9-11 above, and further in view of Choi (US # 6,557,935). With respect to claims 12 & 20, Nagayama does not disclose a “submarine pipe”, but this was a known safety device to add to a seat frame to prevent a seat occupant from sinking in the seat during a collision as shown by Choi (Col. 1, ll. 12-65), and it would have been obvious to the ordinary practioner to modify the seat frame of Nagayama to include a submarine pipe for this reason, and the exact placement of the pipe would have been an obvious matter of engineering design choice that would have been optimized through routine trial and error. 
Likewise, the relative length and width of the connector, as recited in claims 14 & 22, would have been an obvious matter of engineering design choice that would have been optimized through routine trial and error.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 For the purposes of applying art to the claims as worded, the examiner will make assumptions as to what elements that certain claim language is referring to; if the applicant does not agree with the examiner’s assumptions, then the burden is on the applicant to clarify what specific elements in the specification that he intended the language of the claims to correspond to. Any new interpretation of the claim language by the applicant will be considered a new issue, and therefore and subsequent rejection will still be made final necessitated by amendment, as a reinterpretation of claim language is effectively changing the scope of the claims from the original wording even if the wording has not, technically, been changed.
        2 See, for example, element 132 in Figures 3 & 5 of Norton (US PGPub # 2006/0103192), as well as paragraph 0080.
        3 See Figure 1 of Osawa et al (US # 7,137,665), especially connectors 101, for example.
        4 See, for example, element 132 in Figures 3 & 5 of Norton (US PGPub # 2006/0103192)